                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 18, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 2:19-CR-656
                                             §
JONATHAN RODRIGUEZ, et al,                   §
                                             §
          Defendants.                        §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       On December 14, 2019, Defendants Rodriguez, Palacios, and Trevino jointly

moved for a continuance of the final pretrial conference and jury selection and trial

because the Defendants and their counsel had not yet had adequate time to review the

discovery and the Defendants had not had adequate time to consider whether he wished

to have a trial or plead guilty (D.E. 140). The United States was unopposed to the

motion.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the Defendant’s motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendant the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.




1/2
      Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.

      The Court GRANTS the Defendants’ joint motion (D.E. 140) and CONTINUES

the final pretrial conference until February 26, 2020, at 9:30 a.m. before Hon. Jason B.

Libby, and schedules the jury selection and trial for March 9, 2020, at 8:30 a.m. before

Hon. David S. Morales.

      ORDERED this 17th day of December, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
